United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              June 29, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-31184
                          Summary Calendar


                     UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

                                 versus

                         STANLEY J. GAUDET,
                                     Defendant-Appellant,

                              AUDRY GAUDET,
                                       Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 2:89-CR-523-K
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Stanley J. Gaudet and Audry Gaudet appeal the district court’s

order of garnishment requiring the Sheet Metal Workers’ Local

Unions and Councils (LUCPF) to remit to the Government any property

in its possession up to the amount of the restitution order entered

in this criminal case.    The notice of appeal was timely filed.

FED. R. APP. P. 4(a)(1)(B).

     The Government contends that the court should not consider the

Gaudets’s substantive issues because they were not asserted in the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-31184
                                   -2-

district court.     We review an “unpreserved error in a civil case

using the plain-error standard of review.”        Crawford v. Falcon

Drilling Co., Inc., 131 F.3d 1120, 1123 (5th Cir. 1997).       Under the

plain-error standard, “‘there must be an error that is plain and

that affects substantial rights.’”     Id. (quoting United States v.

Olano, 507 U.S. 725, 732 (1993)).     If such error is present, this

court has discretion to correct the forfeited error, discretion

that should not be exercised “‘unless the error seriously affects

the   fairness,   integrity    or   public   reputation   of   judicial

proceedings.’”    Id. (quoting Olano).

      The Gaudets contend that the pension benefits held by the

LUCPF are exempt from seizure under the anti-alienation provision

of ERISA and that the garnishment order is contrary to the Supreme

Court’s decision in Guidry v. Sheet Metal Workers Nat’l Pension

Fund, 493 U.S. 365, 376 (1990), and this court’s decision in

Herberger v. Shanbaum, 897 F.2d 801, 804 (5th Cir. 1990).           The

Gaudets contend that the district court’s decision constitutes an

improper retroactive application of the 1997 amendment to 29 U.S.C.

§ 1056(d) legislatively overruling Guidry.       See United States v.

Irving, 432 F.3d 401, 417 (2d Cir. 2005).

      In issuing the garnishment order, the district court noted

that this court had determined repeatedly that the restitution

order was lawful.    The district court noted that the Gaudets had

not responded adequately to its order requiring them to demonstrate

that the pension benefits were exempt from seizure, an issue on
                                   No. 04-31184
                                        -3-

which   they   bore   the    burden     of    persuasion.      See    28   U.S.C.

§ 3014(b)(2).   The Gaudets have not shown that the district court’s

decision was plainly erroneous.            See Crawford, 131 F.3d at 1123.

     The   Gaudets    contend       also   that   the   debt   underlying      the

restitution order has been extinguished because a bonding company

has compensated the union and the pension funds for their losses.

There is no support in the record for this argument.                Issues raised

for the first time on appeal that involve factual determinations

that could have been resolved in the district court generally do

not rise to the level of plain error.             Robertson v. Plano City of

Texas, 70 F.3d 21, 23 (5th Cir. 1995).

     The Gaudets contend also that Audry Gaudet has a community

property   interest   in     the    pension    benefits.       In    issuing   the

garnishment order, the district court noted that Audry Gaudet’s

interest in the pension benefits had been litigated in a civil

action filed by the Gaudets and had been rejected on the basis that

Audry Gaudet’s interest was contingent upon her husband’s interest.

The district court noted also that the Government’s lien created by

the filing of the restitution order primed the lien established by

the filing of a purported qualified domestic relations order.                  The

Gaudets contend only that, as a matter of state law, Audry Gaudet’s

community property interest vested at the moment of the acquisition

of the property.      The Gaudets have not shown that the district

court plainly erred.        See Crawford, 131 F.3d at 1123.
                           No. 04-31184
                                -4-

     Moreover, even if we were to determine that the district court

plainly erred, we would not exercise our discretion to correct the

error. Any error on the part of the district court in ordering the

garnishment of the union pension did not seriously affect the

fairness, integrity or public reputation of judicial proceedings.

See id.   The district court’s order is

     AFFIRMED.